DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed August 25, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claim 1 is amended.  Claim 8 is cancelled and therefore Claims 1-7 and 9-22 are pending and have been fully considered.

Drawings
The objection to the Drawings is hereby withdrawn based upon the Applicant’s amendments.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Gernandt (DE 3148488 A1) in view of Edelmann (U.S. Patent Publ’n No. 2005/0051970).  Note: reference herein to Gernandt is being made to the machine translation provided by Applicant with the IDS dated June 4, 2021.
Regarding Claim 1, Gernandt discloses the invention substantially as claimed, including a piston ring arrangement (see, e.g., Figures 1a-1c) that includes a piston ring (30) encircling a main axis (see Figures 8 and 9), wherein piston ring (30) has a sealing surface (39) directed radially outward and a contact surface (35b) directed radially outward (see Figures 1a-1c).  Gernandt discloses that sealing surface (39) is radially outside of the contact surface (see Figures 1a-1c), and a retaining ring (25) encircling the main axis with a retaining surface directed radially inward (see Figures 1a-1c), wherein piston ring (30) and retaining ring (25) are arranged such that the retaining surface and the contact surface are adjacent in the radial direction (see Figures 1a-1c). Gernandt is silent concerning the retaining ring being closed circumferentially.
However, Edelmann discloses a twin piston ring having of two concentric rings ((1), (2)) whereby the first ring (1) is designed as an L-shaped ring and the second ring (2) is designed as an inserted cross sectioned ring with a gap (6) that is offset relative to the one of the first ring (1).  Edelmann discloses that the second ring is closed circumferentially (see paragraph [0018], “wherein the gaps are respectively sealed against one another”, in other words the ring is circumferentially closed).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the retaining ring of Gernandt that is sealed circumferentially as described in Edelmann in order to further reduce leakage around the various piston rings during operation.
Regarding Claim 3, Gernandt discloses that piston ring (30) is pretensioned inward in the radial direction (see Figures 1a-1c and paragraph [0018]).
Regarding Claim 4, Gernandt discloses that the contact surface of the piston ring (30) runs oblique to the main axis (see Figures 1a-1c). While it is appreciated that the figures of Gernandt are not to scale, Figures 1a-1c would provide a teaching to one of ordinary skill in the art to provide the contact surface extending obliquely from the main axis by an angle range according to the recitation of Claim 4.
Regarding Claim 5, Gernandt discloses that the retaining surface of the retaining ring (25) runs oblique to the main axis (see Figures 1a-1c).  While it is appreciated that the figures of Gernandt are not to scale, Figures 1a-1c would provide a teaching to one of ordinary skill in the art to provide the retaining surface extending obliquely from the main axis by an angle range according to the recitation of Claim 5.
Regarding Claims 6 and 7, Examiner submits that piston rings being formed of one piece is inherently known in the art of piston ring design.  
Regarding Claim 9, Gernandt discloses that retaining ring (25) has at least one radially extending channel (28) (see Figure 4).
Regarding Claims 10-12, Gernandt discloses the invention substantially as claimed, but is silent concerning the particulars of the materials from which the rings are fabricated.  
It nevertheless would have been an obvious matter of design choice to form the piston rings from the recited materials having the recited characteristics, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriate and well-known materials to satisfy the recitations of the claims. 
Regarding Claim 13, Gernandt discloses a piston (generally (22)) including a core (internal area of piston designated by reference number (22)) extending along a main axis (see Figure 8) that is encircled by at least two annular piston discs ((47), (48)), wherein the piston discs form at least one groove (area between (47) and (48)) open radially outward and encircling the main axis, and wherein a piston ring arrangement according to Claim 1 is situated in the groove (see Figure 8).
Regarding Claim 14, Gernandt discloses that the piston ring arrangement is movable overall in the radial direction relative to the piston discs (see Figures 1a-1c, ring (30) movable in the radial direction).
Regarding Claim 16, Gernandt discloses that the groove (defined between members (47) and (48), and cylinder (20) and main piston body (22) has a rectangular cross-section (see Figure 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gernandt in view of Edelmann and further in view of Feistel (U.S. Patent Publ’n No. 2003/0006562).
Regarding Claim 2, Gernandt discloses the invention substantially as claimed, but is silent concerning the piston ring having a gap in the circumference.
However, Feistel discloses a piston ring (10) for a dry-running piston compressor consisting of a first and a second ring part ((10a), (10b)), which are arranged to lie mutually concentric with respect to an axis (C).  The first ring part (10a) has an essentially L-shaped cross-section, having a first arm (10h) running in the direction of the axis (C) and a second arm (10g) extending outwards in a direction essentially radial to the axis (C).  Feistel discloses that ring part (10a) has a gap (10e).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the piston ring of Gernandt  with a gap as described in Feistel in order to facilitate providing a spring-like motion for the piston ring (see Feistel, paragraph [0026]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gernandt in view of Edelmann and further in view of Hold. 
Regarding Claim 15, Gernandt discloses the invention substantially as claimed, but does not describe that the piston discs have an L-shaped cross section.
However, the prior art teachings of Hold disclose various L-shaped discs (3) that hold facilitate supporting the piston rings (2) therein.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the discs of Gernandt being L-shaped discs as described in Hold in order to facilitate better holding the piston rings in position during operation.
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold et al. (U.S. Patent Publ’n No. 2012/0304854, herein “Hold”) in view of Gernandt and Edelmann.
Regarding Claim 17, Hold discloses the invention substantially as claimed, including a reciprocating compressor (see paragraph [0002], piston of Hold is used in a compressor) having a liner (5) extending along a main axis (see Figure 2) and in which there is a piston (15) that can move along the main axis.  
Gernandt and Edelmann discloses the piston according to Claim 13 as provided herein.
The substitution of one known element for another has been held to satisfy the requirements of obviousness under Section 103 (see MPEP 2143(B)) where it can be shown that (1) each of the claimed elements is found within the scope and content of the prior art; (2) one of ordinary skill in the art could have substituted one known element for another; and (3) one of ordinary skill in the art would have recognized that the capabilities or functions of the combination were predicable.  Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007).  Additionally, express suggestion to substitute one equivalent for another need not be present to render such substitution obvious. In re Fout, 675 F.2d 297 at 301, 213 USPQ 532 at 536 (CCPA 1982)
In the present case, both references are in the endeavor of pistons having various seal assemblies, and each reference seeks to solve the same problem of facilitating the efficient sealing around the piston during engine operation.  Moreover, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston rings of Hold by providing the piston ring assembly as described in Gernandt in order to facilitate a significant improvement of the sealing properties during system operation (see Gernandt, paragraph [0009]).  The substitution of one known element (the piston ring assembly disclosed in Hold) for another (the piston ring assembly disclosed in Gernandt) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the piston ring assembly in Gernandt would have yielded predictable results, namely facilitating significant improvement of the sealing properties during system operation.  
Regarding Claim 18, Hold discloses that the main axis runs horizontally (see Figure 2).
Regarding Claim 19, Hold discloses that the reciprocating compressor is single-acting (only one end of the piston is used for compression) and the piston ring arrangement is situated in the groove of the piston disc in such a way that the sealing section of the piston ring faces the low-pressure side (see Figure 2).
Regarding Claim 20, the combination of Hold, Gernandt, and Edelmann discloses the invention substantially as claimed, but is silent concerning the particulars of the double-acting compressor.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a mirrored set of piston rings facing the opposite direction of the first set of piston rings since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 21, the combination of Hold, Gernandt, and Edelmann discloses the reciprocating compressor according to claim 17 as provided herein.  However, each reference is silent concerning compressing carbon monoxide, oxygen, or hydrogen sulfide with the reciprocating compressor.
However, Examiner takes Official Notice that it is well known in the art to use a compressor shown in Hold for the purpose of compressing various gases during operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the compressor of Hold for the purpose of compressing various gases for operational use.  
Since Applicant did not traverse the Examiner’s assertion of official notice, Examiner submits that the aforementioned common knowledge/well-known in the art statement is taken to be admitted prior art because applicant failed to traverse Examiner’s assertion of official notice.  See MPEP 2144.03(C).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Gernandt and further in view of Applicant’s admitted prior art (“AAPA”).
Regarding Claim 22, the combination of Hold and Gernandt discloses the invention substantially as claimed, including obtaining the reciprocating compressor according to Claim 17 as provided herein, but each is silent concerning compressing gases to pressures above 150 bar.
However, AAPA discloses that it is known in the art to use compressors, such as that shown in Hold, operating to compress gases to pressures above 150 bar (see Specification, paragraph [0009]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Hold/Gernandt such that gases are compressed to over 150 bar as described in AAPA in order to provide a highly compressed gas output.

Response to Arguments
Applicant’s arguments (see Amendment filed August 25, 2022) with respect to the rejection(s) of Claim(s) 8 under Section 103 have been fully considered but they are not persuasive.  Note: Claim 8 has been incorporated into Claim 1 via the Amendment.
Applicant’s lone argument asserts that the piston ring of Edelmann consists of two concentric rings having at least one gap each, wherein the cross sections of Figs. 3 and 4 of Edelmann also display the gap 5, not with a hatched area, but with a clear area, thus showing that no material is present at the gap 5.
While Edelmann may illustrate a gap in the piston rings, Edelmann also discloses that the gaps are sealed against one another during operation, in other words the gaps are closed circumferentially during operation.  Therefore, the claim reads upon the disclosure of Edelmann.  See Edelmann, paragraph [0018]).
Concerning the rejection of Claim 21, since Applicant did not traverse the Examiner’s assertion of official notice, Examiner submits that the aforementioned common knowledge/well-known in the art statement is taken to be admitted prior art because applicant failed to traverse Examiner’s assertion of official notice.  See MPEP 2144.03(C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747